DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 17 July 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-9 are pending for examination.
Claims 1, 3-5 and 7-9 are currently amended.
Specification and Drawings:
Amendments to the specification and abstract of the disclosure have been submitted with the amendment filed 17 July 2020.
Amendments to the drawings have not been submitted with the amendment filed 17 July 2020.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 17 July 2020, 13 August 2020 and 29 December 2021, which have been placed of record in the 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 1, line 6, delete “the” (first occurrence) and insert --a--.
	Claim 3, line 2, delete “old” and insert --at least one--.
	Claim 4, line 2, delete “old” and insert --at least one--.
Claim 5, line 1, delete “to the claim” and insert --to claim--.
Explanation for Examiner’s Amendment
Claim 1 has been amended to resolve an informality in the claim as “controller” is first introduced in line 6 of the claim.
Claims 3 and 4 have been amended to clarify the language of each claim by changing the phrase “the old load parameter” to “the at least one load parameter” in order to avoid ambiguity.
Claim 5 has been amended to correct a minor editorial error in the introduction portion of the claim.
Allowable Subject Matter
Claims 1-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the “method for operating a packaging machine having at least one electric drive motor, the drive motor driving at least one functional unit of the packaging machine in a program-controlled manner when producing packaging” is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 1 includes the following limitations which, in combination with the other limitations of claim 1, are what make the claim allowable over the prior art, as the subject matter of claim 1 is neither taught or suggested by the prior art:
“b) operating the packaging machine for producing packaging, the maximally occurring actual value of the torque mustered at the drive motor or of the current consumed by the drive motor being measured during operation; 
c) determining a new load parameter as a function of the maximum actual value;
d) saving the new load parameter in a parameter set allocated to the packaging to be produced.”
The closet prior art is considered to be the Kuss et al. reference (DE 102013207363) which teaches the method for operating a packaging machine having at least one electric drive motor, the drive motor driving at least one functional unit of the packaging machine in a controlled manner when producing packaging.
In paragraph [0010] of the EPO English language machine translation (attached to the present Office action) it is stated that:
“In order to be able to reliably detect faults in the metering device by measuring the power consumption of the drive motor, it is particularly advantageous if a type of monitoring device is provided on the metering device in which the current actual value of the power consumption of 

The setpoint value for the power consumption can be, for example, a value for the power consumption that was determined and stored during a teach run, on the occasion of a machine start-up. A message signal can then be output in the monitoring device as a function of the difference between the setpoint value and the actual value. In other words, this means that if a specific deviation between the setpoint and actual value is exceeded, a machine-readable signal is output that can be suitably further processed in downstream devices. The deviation can be exceeded either in the form of an overload or an underload. An overload can be caused, for example, by foreign bodies or by clumping of the product. An underload occurs, for example, if too little or no product is applied to the screw for conveyance.”

The Kuss et al. reference discloses a setpoint value for power consumption determined during a teach run, and monitoring the actual value which is a measure of the current consumed by the electric motor during actual use.  
In paragraph [0011] of the EPO English language machine translation (attached to the present Office action) it is stated that:
 “According to a first variant it is provided that a warning differential value threshold is stored in the monitoring device. If this warning difference value threshold is exceeded, the message signal is generated in the form of a warning signal. This warning signal triggers a warning device with which the operating personnel is informed of the malfunction in the dosing device. The warning device can be, for example, a warning lamp or a warning loudspeaker. Alternatively, it is also conceivable that a corresponding warning signal is displayed on a screen of the machine control.”

Thus, Kuss et al. merely compares the setpoint value with the actual value to determine a deviation value between the two.  The deviation value can be output for further processing, such as being stored in the monitoring device, or used to generate a message signal to trigger a warning device. 
The Kuss et al. reference fails to teach or suggest the steps of “determining a new load parameter as a function of the maximum actual value; and saving the new load parameter in a parameter set allocated to the packaging to be produced.”
The prior art (see for example Uchiyama et al. (US 5568028), figure 4 and col. 6, lines 5-48) does teach storing actual values of torque or current of electric motors, and 
 Accordingly, the prior art does not provide any reason nor would a skilled artisan have found any motivation to combine the teachings and suggestions of the prior art in order to arrive at the claimed subject matter.  One would have to resort to improper hindsight to find any reasoning for combining the teachings and suggestions of the prior art in order to arrive at the claimed subject matter.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
James et al. (US ‘968) teaches an auger filling device and method of using which includes a rated voltage and a rated torque for a motor.  
Kleiner et al. (US ‘515) teaches a packaging machine including a functional unit (screw 17) driven by a drive (10).  The torque on of the functional unit (17) is measured during actual use (paragraph [0100] and making adjustments to the machine based on the measured torque.
Fleischmann et al. (US ‘265) discloses a monitoring unit for an electric motor.  Paragraph [0019] discloses linearization and mathematical functions using motor current values.
Bojrup et al. (US ‘725) teaches a motor load monitoring device which measures and compares torque in order to control the motor.
Kosaka (US ‘225) teaches a motor and effective torque monitoring.
Yamamoto (US ‘391) teaches a motor selecting system.
Beifus et al. (US ‘112) teaches a motor control with torque data measuring and storing of collected data.
Brambach et al. (US ‘894) teaches a motor for a tool, and the collection of actual measured data including electric current.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 January 2022